OPINION
Appellant has applied for an order vacating the order heretofore made herein striking the bill of exceptions. It has also moved that the bill of exceptions be remanded to the clerk of the trial court for amendment. Both of the motions are in pursuance of our opinion and order made herein on February 4, 1936. 54 P.2d 273.
Both motions are supported by the affidavit of counsel for appellant, wherein he states that the bill of exceptions was deposited with the clerk of the trial court for filing, and that at the time of such deposit he paid the clerk the fee for the filing thereof.
In the opinion above mentioned we pointed out what is necessary to constitute a filing of a bill of exceptions with the clerk of a trial court. The showing made on this hearing is ample to justify orders favorable to appellant.
No counter showing has been made by respondent. In fact, no appearance was made by respondent when the notice of motion was called up for hearing.
Good cause appearing therefor, it is ordered that the order heretofore made herein, striking the bill of exceptions, be, and the same is hereby, vacated. It is further ordered that the clerk of this court forthwith return to the clerk of the lower court said bill of exceptions for amendment in compliance with the facts, and that the clerk of said lower court return the same to the clerk of this court without delay after the amendment is made, if any. *Page 14